Citation Nr: 1521736	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-36 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits, including service connection for the cause of the Veteran's death.  

2.  Entitlement to DIC benefits, to include dependent's nonservice-connected pension.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1964.  He died in July 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) and Pension Management Center of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  The appellant has since relocated during the pendency of this appeal, and her claim has been transferred to the VA RO in Atlanta, Georgia.  

In February 2015, the appellant testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  A Grade I pulmonic systolic physiological heart murmur was noted at service entrance in August 1962.  

2.  The Veteran's heart murmur did not undergo a permanent increase in severity during active duty service.  

3.  The Veteran did not have active naval service in the Republic of Vietnam, to include its inland waterways, during service, and his exposure to herbicides may not be presumed.  

4.  The Veteran died on July [redacted], 2007 due to an end stage cerebrovascular accident.  At the time of his death, he had not been granted service connection for any disability.  

5.  A cerebrovascular disability was not incurred in service, was not continuous since service separation, did not result from a disease or injury incurred therein, did not manifest to a compensable degree within a year of service separation, and was not the result of any incident of service.  

6.  During the entire appellate period, the appellant's countable income exceeds the applicable maximum annual pension rates (MAPR) for surviving spouses with one dependent. 

7.  The appellant filed a claim for accrued benefits in May 2009.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).  

2.  The criteria for entitlement to non-service-connected death pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).  

3.  The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for DIC benefits within a June 2009 notice letter.  Additionally, this notice was provided prior to the rating decision on appeal, preventing any timing deficiency regarding the required VA notice.  See Mayfield, supra.  The appellant is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the appellant nor her representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present case, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  While the claim has not been referred for a VA medical opinion, the Board finds the evidence insufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also DeLaRosa, 515 F.3d at 1319.  

The appellant was afforded a hearing before a Veterans Law Judge in February 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

II.  Service connection - Cause of the Veteran's death

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the Veteran sustained a cardiovascular or cerebrovascular disability during service which resulted in his death.  She also asserts that the Veteran was exposed to herbicides during service, contributing to his death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran died on July [redacted], 2007 at age 63.  The immediate cause of death was end stage cerebrovascular accident.  No other contributing or significant conditions were listed.  At the time of his death, the Veteran had not been granted service connection for any disability.  

The Veteran underwent a medical evaluation for service entrance in April 1961.  At that time, he was noted to have a Grade I pulmonic systolic physiological heart murmur.  This murmur was not considered disabling, and he was found fit for active naval service.  The service treatment records are negative for any diagnosis of or treatment for a cardiovascular or cerebrovascular disability during service.  The Veteran was afforded a June 1964 service separation examination.  At that time, small scars were noted on the right upper extremity, left deltoid, and left shoulder.  No other physical abnormalities, to include a heart murmur, were noted at that time.  

At the February 2015 hearing, the appellant and her representative asserted that the Veteran was diagnosed with a heart murmur at service exit.  Such a murmur was clearly noted at service entrance, however.  Because a heart murmur was noted on service entrance, the presumption of soundness does not apply for that disability because it was noted at entry.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

Service connection may still be warranted if the Veteran's heart murmur was aggravated during his period of active duty service.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The burden falls on the claimant to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In the present case, the service treatment records, as noted above, are negative for any diagnosis of or treatment for a cardiovascular disability, to include the Veteran's heart murmur.  The heart murmur was not even noted on the service separation examination.  Moreover, the Veteran did not seek treatment for a cardiovascular disability for many years following service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, no competent evidence has been presented that the Veteran's heart murmur underwent an increase in severity during service.  Based on this evidence, the Board must conclude the Veteran's heart murmur did not undergo an increase in severity during service, and the cause of his death, a cerebrovascular accident, was not incurred during service or within a year thereafter.  

The appellant also asserts that the cause of the Veteran's death was the result of herbicide exposure during service.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off- shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii.1.H.28.h.  

In the present case, both the Veteran prior to his death and the Appellant allege that the Veteran served in Vietnam and specifically in the "brown waters" of Vietnam.  There is, however, no evidence of record that the Veteran served in Vietnam, as defined above.  The Veteran's DD-214 is absent of any notations of service in Vietnam.  The RO initiated an investigation on whether or not the Veteran served in Vietnam and obtained a finding from the National Personnel Records Center that the naval vessel upon which the Veteran served, the U.S.S. Ranger, was off the shores of Vietnam from May 1-5, 1963.  Thus, while there is evidence that the Veteran did serve in the United States Navy during the Vietnam War, there is no evidence that he entered the inland or "brown" waterways during this time.  This also no evidence that the Veteran went ashore in Vietnam during the brief period while his naval vessel was offshore.  The Board notes for the record that the U.S.S. Ranger was an aircraft supercarrier and thus is considered a deep-water naval vessel.  No evidence has been presented that this vessel ever docked in Vietnam while offshore in 1963.  

Without evidence that the Veteran served in Vietnam service connection on a presumptive basis for any claimed disability, to include diabetes mellitus, type II and ischemic heart disease, is not warranted.  The Federal Circuit has clearly held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure and service connection for diseases associated with that exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas, 525 F.3d at 1193-95.  

The appellant has herself asserted that the Veteran's heart murmur was aggravated during service and caused or contributed to his death, or that a cardiovascular or cerebrovascular disorder was incurred therein.  The Board finds, however, that as a layperson, the appellant is not competent to offer her own assertions regarding such an etiological nexus, as she lacks the specialized training or knowledge necessary regarding such complex medical matters.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

An appellant is competent to report symptoms that he or she experiences or observes at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

While the present appellant is competent to report her observations about the Veteran's various terminal health problems, a cerebrovascular accident is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Thus, her written and oral assertions, though credible, lack probative weight regarding the etiology of the Veteran's cause of death.  Laypersons may also testify regarding complex medical matters related to them by a competent medical expert; in the present case, however, the appellant has not alleged as such in the present case.  Id.  

Finally, the appellant has submitted medical treatise excerpts regarding cardiovascular disorders.  The Board, however, finds this evidence to be of limited probative value in the present case.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)).  In the present case, this evidence is not found by a competent expert to be pertinent to the pending claim and is otherwise too general to serve as the basis for a grant of service connection.  

In conclusion, the Board finds the preponderance of the evidence to be against the appellant's claim of service connection for the cause of the Veteran's death.  The Veteran's cerebrovascular accident was neither incurred nor aggravated during service, manifested to a compensable degree within a year thereafter, or was the result of or aggravated by any incident of service, to include herbicide exposure.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied. 

III.  Nonservice-connected death pension

The appellant has appealed the RO's denial of nonservice-connected death pension benefits.  

A survivor's pension, or death pension benefits, are payable to the surviving spouse because of the non-service connected death of a veteran.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or if the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  Qualifying service is service in the active military, naval, or air service for 90 days or more during a period of war (or other criteria not applicable in this case).  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  

The annual income of the surviving spouse must not exceed the maximum annual pension rated (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed burial expenses and medical expenses in excess of five percent of the pension rate.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Fractions of dollars are ignored when computing income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Income from Social Security Administration (SSA) benefits, to include Social Security disability payments, is not specifically excluded under 38 C.F.R. § 3.272 , and therefore is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

In the present case, MAPR for 2009 is $10,385.00 for survivors with one dependent.  In the appellant's July 2009 claim for DIC benefits, she reported currently monthly income of $800 from self-employment and $770 in Social Security benefits.  She also reported projected income in the next 12 months of $9600 from self-employment and $9240 in Social Security benefits.  No expenses were reported.  The appellant did report, however, one dependent child of the Veteran, age 14.  Subsequent income and expense information for the appellant is not of record.  Therefore, the appellant's reported income of $18,840 exceeded MAPR at the time of her claim.  

As set forth above, a surviving spouse with one dependent cannot receive death pension benefits if her income exceeds a specified annual level.  Because the appellant's income exceeded the statutory limit at the time the claim was filed and remains above the permissible threshold, she is not entitled to VA non-service-connected death pension benefits.  38 C.F.R. § 3.273.  While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.  

IV.  Accrued benefits

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of an individual, any accrued benefits are payable to his or her spouse, or to others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  In the present case, the Veteran died on July [redacted], 2007.  The appellant's claim for DIC benefits, to include accrued benefits, was received on May 18, 2009, more than a year after the Veteran's death.  The appellant does not contend a claim for accrued benefits was filed prior to this date.  Therefore, the claim for accrued benefits must be denied.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.  

Nonservice-connected death pension benefits are denied.  

Accrued benefits are denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


